DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (US Publication 2016/0023000).
Referring to Claims 1, 11 and 20, Cho et al teaches a medical device/method, non-transitory computer readable-medium storing a set of instructions, comprising: a motion sensor configured to sense a motion signal (e.g. Figure 4, Element 58); a pulse generator configured to deliver ventricular pacing pulses (e.g. Figure 4, Element 54 and Figure 10, Elements 160, 164 and 170); a control circuit configured to: determine a first patient physical activity metric from the motion signal (e.g. Figure 10, Element 162); determine an actual ventricular rate based on a plurality of ventricular pacing pulses delivered by the pulse generator, each of the plurality of ventricular pacing pulses being delivered by the pulse generator in response to an atrioventricular pacing interval expiring (e.g. Figure 10, Element 166 and Paragraphs [0068] and [0074] discloses delivering the ventricular pacing pulse at the expiration of AV interval); determine that first pacing mode switching criteria are met based on the first patient physical activity metric and the actual ventricular rate (e.g. Figure 10 illustrates switching to asynchronous ventricular pacing mode based on activity threshold and actual ventricular rate); control the pulse generator to deliver ventricular pacing pulses according to a ventricular lower rate in response to the pacing mode switching criteria being met (e.g. Figure 10, Element 164 which is in response to the actual ventricular rate being high).
Referring to Claims 2 and 12, Cho et al teaches the claimed invention, wherein the control circuit is configured to set the ventricular lower rate based on the first patient physical activity metric (e.g. Paragraph [0054] discloses processing module 50 may control stimulation module 54 to deliver rate responsive ventricular pacing based on the activity level determined by motion sensing module 60).

Referring to Claims 3 and 13, Cho et al teaches the claimed invention, further comprising a cardiac electrical signal sensing circuit configured to sense intrinsic ventricular electrical events (e.g. Paragraph [0062] discloses electrical sensing module 56 detected an intrinsic depolarization 90A of the ventricle); wherein the control circuit is configured to determine the actual ventricular rate based on the plurality of ventricular pacing pulses and at least one intrinsic ventricular electrical event sensed by the cardiac electrical signal sensing circuit (e.g. Paragraph [0062] discloses that an activation of a ventricle is an intrinsic or paced depolarization of the ventricle).
Referring to Claims 4 and 14, Cho et al teaches the claimed invention, wherein the control circuit is configured to: sense an atrial event from the motion signal (e.g. Paragraph [0061] discloses the mechanical sensing module 60 detects atria contractions based on analyses generated by motion sensor 58); set the atrioventricular pacing interval in response to sensing the atrial event from the motion signal (e.g. Paragraph [0068] AV interval 102 that begins upon detection of atrial contraction 98).

Referring to Claims 5 and 15, Cho et al teaches the claimed invention, wherein the control circuit is configured to: set the atrioventricular pacing interval during an atrial tracking ventricular pacing mode (e.g. Paragraph [0068] AV interval 102 that begins upon detection of atrial contraction 98); switch from the atrial tracking ventricular pacing mode to a non-atrial tracking ventricular pacing mode in response to the first pacing mode switching criteria being met (e.g. Figure 10, Element 164 and Paragraph [0032]).

Referring to Claims 6 and 16, Cho et al teaches the claimed invention, wherein the control circuit is configured to: set a threshold rate based on the actual ventricular rate (e.g. Paragraph [0082] discloses setting the heart rate threshold); determine that the first pacing mode switching criteria are met based on the first patient physical activity metric and the actual ventricular rate by: determining a sensor indicated pacing rate based on the first patient physical activity metric (e.g. Paragraph [0054] discloses processing module 50 may control stimulation module 54 to deliver rate responsive ventricular pacing based on the activity level determined by motion sensing module 60); determining that the sensor indicated pacing rate is greater than the threshold rate (e.g. Figure 10, Element 166).

Referring to Claims 7 and 17, Cho et al teaches the claimed invention, wherein the control circuit is further configured to: determine that the first pacing mode switching criteria are met by determining that the first patient activity metric is greater than a threshold patient activity level (e.g. Figure 10, Element 162).

Referring to Claim 10, Cho et al teaches the pacemaker of claim 1, further comprising:
a housing enclosing the motion sensor, the pulse generator and the control circuit (e.g. Figure 4 illustrates housing 12A enclosing motion sensor 58, pulse generator 54 and control circuit 50); a pacing electrode pair carried by the housing and coupled to the pulse generator for delivering the ventricular pacing pulses (e.g. Figure 4, Electrodes 34 and 36).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication 2016/0023000).in view of Carlson et al (US Publication 2002/0128564).

Referring to Claims 9 and 19, Cho et al teaches the claimed invention, wherein the control circuit is further configured to: determine a sensor indicated pacing rate based on the first patient activity metric (e.g. Paragraph [0054] discloses processing module 50 may control stimulation module 54 to deliver rate responsive ventricular pacing based on the activity level determined by motion sensing module 60); deliver the ventricular pacing pulses according to the ventricular lower rate by: initially setting a ventricular pacing interval to the rate smoothing interval (e.g. Figure 10, Element 164); adjusting the ventricular pacing interval toward the sensor indicated pacing rate (e.g. Paragraph [0054] discloses processing module 50 may control stimulation module 54 to deliver rate responsive ventricular pacing based on the activity level determined by motion sensing module 60).  However, Cho et al does not disclose determine a rate smoothing interval based on the actual ventricular rate.
 	Carlson et al teaches that it is known to use cardiac rhythm management systems include ventricular rate smoothing as set forth in Paragraph [0009] to provide reduction or elimination of ventricular heart rate variability to improve diagnostic information.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Cho et al, with cardiac rhythm management systems include ventricular rate smoothing as taught by Carlson et al, since such a modification would provide the predictable results of reduction or elimination of ventricular heart rate variability to improve diagnostic information.
Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,864,377. Although the claims at issue are not identical, they are not patentably distinct from each other because following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,207,116. Although the claims at issue are not identical, they are not patentably distinct from each other because following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Levicky whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792